      Case 1:04-cv-03531-LTS-SLC Document 458 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ADVANCED ANALYTICS, INC.,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 04 Civ. 3531 (LTS) (SLC)

                                                                        ORDER
CITIGROUP GLOBAL MARKETS, INC., et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         In light of the Proposed Intervenors’ withdrawal of their motion to intervene and unseal

records on this case’s docket (the “Motion to Intervene”) (ECF No. 456), Plaintiff’s response to

the Motion to Intervene (ECF No. 457) is deemed moot.



Dated:             New York, New York
                   September 23, 2020


                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
